Citation Nr: 1217312	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 5, 1995, for the grant of service connection for chloracne.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to March 1969.  He is also the recipient of the Combat Infantryman Badge, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his June 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

The Board notes that the Veteran submitted additional evidence after he submitted his last supplemental statement of the case.  However, the documents submitted were duplicative of evidence already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to an increased disability rating for chloracne has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

An October 2005 Board decision granted an earlier effective date of September 9, 1995, for the grant of service connection for chloracne (and denied an effective date priorto); the Veteran did not file an appeal to the Court of Appeals for Veterans Claims (Court).
CONCLUSION OF LAW

The claim of entitlement to an earlier effective date for the grant of service connection for chloracne is dismissed.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5108  7103, 7104(b), 7105(d)(5), 7111, 7266 (West 2002); 38 C.F.R. § 20.904 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II.  The Merits of the Claim

The Veteran contends that he is entitled to an effective date prior to September 9, 1995, for the grant of service connection of chloracne.

As an initial matter, the Board notes that generally, when the Board enters a decision, a claimant has the option of (1) an appeal to the Court, (2) filing with the Board a motion for reconsideration of the Board decision, (3) filing with the Board a motion to vacate the Board decision, (4) filing with the Board a motion for revision of the Board decision on the basis of clear and unmistakable error (CUE), and, in some cases, (5) requesting that the local VA office reopen the claim by submitting new and material evidence (except this option is not available for earlier effective date claims, see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005)).  See 38 U.S.C.A. §§ 5108, 7103, 7104(b), 7111, 7266 (West 2002); 38 C.F.R. § 20.904 (2011).

By way of background, the Veteran filed his original claim of entitlement to service connection for chloracne on September 5, 1996.  A May 1997 rating action granted the claim and the date of claim was assigned as the effective date.  In July 1997, the Veteran submitted a notice of disagreement (NOD) with the assigned noncompensable disability rating for his chloracne, and timely perfected his appeal in September 1997.  The Board remanded this claim in August 1998 and September 2000.  Ultimately, in April 2002, the Board increased the Veteran's disability rating from noncompensable to 30 percent disabling, effective September 9, 1996, the date of claim.  

The April 2002 Board decision also noted that the Veteran had submitted a NOD in September 2001, with the assigned effective date for chloracne, but noted that a statement of the case (SOC) had not yet been provided to the Veteran.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999) [the filing of a NOD initiates appellate review; a claim must be remanded for preparation of a SOC.]  As such, this issue was remanded for further development.  A SOC was issued in May 2002, and the Veteran timely perfected his appeal.  In February 2003, the Board denied the Veteran's claim of entitlement to an earlier effective date, prior to September 9, 1996, for the grant of service connection for chloracne.

The Veteran subsequently submitted a notice of appeal to the Court, indicating his disagreement with the denial of his claim for an earlier effective date.  The Court issued a November 2003 Order vacating the February 2003 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  Thereafter, the Board remanded the Veteran's claim in June 2004 for additional development.  In October 2005, the Board granted the Veteran's claim, and assigned an effective date of September 9, 1995, for the award of service connection for chloracne.  The Veteran did not file an appeal to the Court and the October 2005 Board decision became final.

Shortly after the final October 2005 Board decision granting the Veteran's claim of entitlement to an effective date prior to September 9, 1996, for the award of service connection for chloracne, the Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2011). 

Despite the Court's holding in Rudd that there may be no free-standing earlier effective date claims, in September 2008, the Veteran filed a new claim with the RO for an earlier effective date for the grant of service connection for chloracne.  This claim was denied by the March 2009 rating action presently on appeal.  At no time has the Veteran alleged CUE in a prior RO or Board decision.  Accordingly, as the October 2005 Board decision addressing the issue of entitlement to an earlier effective date for the grant of service connection for chloracne is final, and because the Board may not review a free-standing claim of entitlement to an earlier effective date, the Veteran's appeal herein for an earlier effective date must be dismissed.  See Rudd, supra; 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111 (West 2002).


ORDER

The issue of entitlement to an effective date prior to September 5, 1995, for the grant of service connection for chloracne, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


